DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on 1/3/22 is acknowledged.

Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lighting means” in claim 3, “light means” in claim 4, “conductive means” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 1) “contact at least on” should be corrected to “contact at least one” in Claim 1, 2) “stimulus” should be corrected to “stimulation”,  2) “energy-omitting” should be “energy-emitting” in Claim 7, and 3) In Claim 18 “audio control volume control” should be corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For examination purposes, the principles of the broadest reasonable interpretation apply.
2) In Claim 4, “said light means” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170043160 A1 by Goodall.

Regarding Claims 1 and 15, Goodall discloses a light therapy device (e.g. par. 95: optical neural stimulation) comprising:
 a housing (all embodiments include housings, e.g. in Fig. 2A: housings 202 and 208; in Fig. 3: housings 300 and 312; in Fig. 4A: housing 400) ;  
a power source (e.g. par. 100, 121: battery/power supply); 
an energy-generation source (e.g. par. 95: neural stimulators, including but not limiting to mechanical, electrical, magnetic, ultrasonic, optical, or chemical stimulators; e.g. Fig. 2A: stimulators 310; Fig. 3: stimulators 414; Fig. 7: stimulators 706 and 818); 
an electronic processor (e.g. abstract, par. 16: personal computing device; par. 94, 121: processors 878 and 846); 
an electronic controller (e.g. par. 16: control circuitry); and 
an energy-emitting probe having a length, wherein said probe is movable, is connected on a first end to one other element of the light therapy device, and is configured to emit energy through a second end, wherein said second end is configured to contact at least on stimulus point of a user that is external to said user's body [Applicant uses the term “probe” to describe anything from an LED, to an earpiece, to hand held probes, see Applicant’s specification, par. 3, 11; Thus, any portion of the aforementioned stimulators (e.g. Fig. 4, stimulators 414; Fig. 5: stimulators 510/512), or the earpieces of Figs. 3-6, reads on the claimed limitations, as they do emit energy for an “end”, which “end” reads on any outer portion of the device, and they are connected 

Regarding Claim 2, Goodall discloses the device of Claim 1, wherein said device further comprises at least two energy-emitting probes (e.g. Fig. 4A and 7: multiple stimulators 414, 706, 818).
Regarding Claim 3, Goodall discloses the device of Claim 1, further comprising lighting means at said second end (e.g. par. 95: optical stimulators).
Regarding Claim 4, Goodall discloses the device of Claim 3, wherein said light means at said second end is further characterized as an LED (the LED of par. 132 does read on this limitation as there is no requirement that the energy or the light is the therapeutic light, and furthermore any light can be taken as therapeutic).
Regarding Claim 5, Goodall discloses the device of Claim 3, wherein said second end further comprises a sound node for transmitting air pressure differences (e.g. Fig. 7: auditory stimulus source 828; Note here that a “node” is just a point/location, thus, any point/location that could be involved in the transmission of sound, which includes everything other than a perfect vacuum, reads on the claimed limitations).
Regarding Claim 6, Goodall discloses the device as in Claim 3, wherein said second end further comprises a temperature node for transmitting temperature differences (e.g. Fig. 7: thermal stimulator 742; Note here that a “node” is just a point/location, thus, any point/location that could be involved in the transmission of 
Regarding Claim 7, Goodall discloses the device of Claim 1, wherein said device comprises a second energy-emitting device which is configured to provide sensory feedback to the user (any of the stimulators discussed in Claim 1).
Regarding Claim 8-9, Goodall discloses the device of Claim 1, further comprising conductive means at said second end, wherein said conductive means is further characterized as means for conducting electrical energy (e.g. Fig. 7: electrical stimulator 732).
Regarding Claim 10, Goodall discloses the device of Claim 1, wherein said processor is configured to generate at least one wavelength and at least one cycle time (e.g. par. 129: pulsed stimulation; all energy has at least one wavelength/frequency).
Regarding Claims 11-12, Goodall discloses the device of Claim 1, wherein said housing is wearable and is capable of being worn as an earpiece outside of the outer ear, wherein said housing is wearable and is capable of being worn as an earpiece inside of the outer ear and substantially outside of the ear canal (e.g. any of the earpieces of Fig. 2A or 4A, par. 174; Note that the manner of wearing the device also depends on the user, in the absence of structural specifics).
Regarding Claim 13, Goodall discloses the device of Claim 1, wherein said wearable housing is comprised of an elastomeric-based material (e.g. par. 102, 108: elastic polymer).



Regarding Claim 17, Goodall discloses the device of Claim 1, wherein said device further comprises a transmitter configured to interface with an application, said application being usable on a remote device (the structure required by the claim is any transmitter, such as the wireless transmitter involved in the wireless network 218 of Fig. 2B ).
Regarding Claim 18, Goodall discloses the device of Claim 1, wherein said device further comprises a power control feature, an audio source, an audio control volume control, and a USB port (e.g. par. 104, 145, 240: USB port, among features of any desktop, laptop, audio player or workstation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goodall, as applied to Claim 1, in view of US 20130301845 by Royal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANOLIS PAHAKIS/Examiner, Art Unit 3792